FORM OF REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 12, 2011, by and between DGSE Companies, Inc., a Nevada
corporation (the “Company”) and the undersigned shareholders (the
“Shareholders”).
 
RECITALS:
 
WHEREAS, the Shareholders are acquiring an aggregate of six hundred thousand
(600,000) shares of the common stock of the Company, par value $0.01 per share
(the “Common Stock”), pursuant to that certain Agreement and Plan of Merger,
dated September 12, 2011, by and among the Company, Southern Bullion Trading,
LLC, SBT, Inc., NTR Metals LLC and the members of Southern Bullion Trading LLC
(the “Merger Agreement”); and
 
WHEREAS, the Company desires to grant to the Shareholders certain registration
rights relating to the shares of Common Stock held by the Shareholders issued
pursuant to the Merger Agreement (collectively, the “Shares”); and the
Shareholders desire to obtain such registration rights, subject to the terms and
conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual premises, representations,
warranties and conditions set forth in this Agreement, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1.           Definitions and References. For purposes of this Agreement, in
addition to the definitions set forth above and elsewhere herein, the following
terms shall have the following meanings:
 
(a)           The term “Commission” shall mean the Securities and Exchange
Commission and any successor agency.
 
(b)           The terms “register”, “registered” and “registration” shall refer
to a registration effected by preparing and filing a registration statement or
similar document in compliance with the 1933 Act (as herein defined) and the
declaration or ordering of effectiveness of such registration statement or
document.
 
(c)           For purposes of this Agreement, the term “Registrable Stock” shall
mean (i) the Shares, (ii) any shares of Common Stock issued or issuable to
Shareholders as a result of their ownership of the Shares by way of a stock
split, reorganization, merger or consolidation, and (iii) any Common Stock
issued or issuable to Shareholders as a dividend on the Shares.  For purposes of
this Agreement, any Registrable Stock shall cease to be Registrable Stock when
(v) a registration statement covering such Registrable Stock has been declared
effective and such Registrable Stock has been disposed of pursuant to such
effective registration statement, (w) such Registrable Stock is sold pursuant to
Rule 144 (or any similar provision then in force) under the 1933 Act, (x) such
Registrable Stock is eligible to be sold pursuant to Rule 144 under the 1933 Act
without being subject to any volume limitations except for volume limitations
imposed upon the Holder of such Registrable Stock as a result of the Holder’s
status as an affiliate (within the meaning of Rule 144 under the 1933 Act) of
the Company, (y) such Registrable Stock has been otherwise transferred, no stop
transfer order affecting such stock is in effect and the Company has delivered
new certificates or other evidences of ownership for such Registrable Stock not
bearing any legend indicating that such shares have not been registered under
the 1933 Act, or (z) such Registrable Stock is sold by a person in a transaction
in which the rights under the provisions of this Agreement are not assigned.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           The term “Holder” shall mean the Shareholder or any transferee or
assignee thereof to whom the rights under this Agreement are assigned in
accordance with Section 8 hereof, provided that the Shareholder or such
transferee or assignee shall then own the Registrable Stock.
 
(e)           The term “1933 Act” shall mean the Securities Act of 1933, as
amended.
 
(f)            An “affiliate of such Holder” shall mean a person who controls,
is controlled by or is under common control with a Holder, or the spouse or
children (or a trust exclusively for the benefit of the spouse and/or children)
of a Holder, or, in the case of a Holder that is a partnership, its partners.
 
(g)           The term “Person” shall mean an individual, corporation,
partnership, trust, limited liability company, unincorporated organization or
association or other entity, including any governmental entity.
 
(h)           The term “Requesting Holder” shall mean a Holder or Holders of in
the aggregate at least a majority of the Registrable Stock.
 
(i)            References in this Agreement to any rules, regulations or forms
promulgated by the Commission shall include rules, regulations and forms
succeeding to the functions thereof, whether or not bearing the same
designation.
 
2.           Incidental Registration.  Commencing immediately after the date of
Closing (as defined in the Merger Agreement), if the Company determines that it
shall file a registration statement under the 1933 Act (other than a
registration statement on a Form S-4 or S-8 or filed in connection with an
exchange offer or an offering of securities solely to the Company’s existing
stockholders) on any form that would also permit the registration of the
Registrable Stock and such filing is to be on its behalf and/or on behalf of
selling holders of its securities for the general registration of its Common
Stock to be sold for cash, at each such time the Company shall promptly give
each Holder written notice of such determination setting forth the date on which
the Company proposes to file such registration statement, which date shall be no
earlier than thirty (30) days from the date of such notice, and advising each
Holder of its right to have Registrable Stock included in such registration.
Upon the written request of any Holder received by the Company no later than
twenty (20) days after the date of the Company’s notice, the Company shall use
commercially reasonable efforts to cause to be registered under the 1933 Act all
of the Registrable Stock that each such Holder has so requested to be
registered. If, in the written opinion of the managing underwriter or
underwriters (or, in the case of a non-underwritten offering, in the written
opinion of the placement agent, or if there is none, the Company), the total
amount of such securities to be so registered, including such Registrable Stock,
will exceed the maximum amount of the Company’s securities which can be marketed
(i) at a price reasonably related to the then current market value of such
securities, or (ii) without otherwise materially and adversely affecting the
entire offering, then the amount of Registrable Stock to be offered for the
accounts of Holders shall be reduced pro rata to the extent necessary to reduce
the total amount of securities to be included in such offering to the
recommended amount; provided, that if securities are being offered for the
account of other Persons as well as the Company, such reduction shall not
represent a greater fraction of the number of securities intended to be offered
by Holders than the fraction of similar reductions imposed on such other Persons
other than the Company over the amount of securities they intended to offer.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Holdback Agreement - Restrictions on Public Sale by Holder.
 
(a)           To the extent not inconsistent with applicable law, each Holder
whose Registrable Stock is included in a registration statement agrees not to
effect any public sale or distribution of the issue being registered or a
similar security of the Company, or any securities convertible into or
exchangeable or exercisable for such securities, including a sale pursuant to
Rule 144 under the 1933 Act, during the fourteen (14) days prior to, and during
the ninety (90) day period beginning on, the effective date of such registration
statement (except as part of the registration), if and to the extent requested
by the Company in the case of a nonunderwritten public offering or if and to the
extent requested by the managing underwriter or underwriters in the case of an
underwritten public offering.
 
(b)           Restrictions on Public Sale by the Company and Others.  The
Company agrees (i) not to effect any public sale or distribution of any
securities similar to those being registered, or any securities convertible into
or exchangeable or exercisable for such securities, during the fourteen (14)
days prior to, and during the ninety (90) day period beginning on, the effective
date of any registration statement in which Holders are participating (except as
part of such registration), if and to the extent requested by the Holders in the
case of a non-underwritten public offering or if and to the extent requested by
the managing underwriter or underwriters in the case of an underwritten public
offering; and (ii) that any agreement entered into after the date of this
Agreement pursuant to which the Company issues or agrees to issue any securities
convertible into or exchangeable or exercisable for such securities (other than
pursuant to an effective registration statement) shall contain a provision under
which holders of such securities agree not to effect any public sale or
distribution of any such securities during the periods described in (i) above,
in each case including a sale pursuant to Rule 144 under the 1933 Act.
 
4.           Expenses of Registration.  The Company shall bear all expenses
incurred in connection with each registration pursuant to Section 2 of this
Agreement, excluding underwriters’ discounts and commissions, but including,
without limitation, all registration, filing and qualification fees, word
processing, duplicating, printers’ and accounting fees (including the expenses
of any special audits or “cold comfort” letters required by or incident to such
performance and compliance), exchange listing fees or National Association of
Securities Dealers fees, messenger and delivery expenses, all fees and expenses
of complying with securities or blue sky laws, fees and disbursements of counsel
for the Company.  The selling Holders shall bear and pay the underwriting
commissions and discounts applicable to the Registrable Stock offered for their
account in connection with any registrations, filings and qualifications made
pursuant to this Agreement and the selling Holders shall pay the legal fees of
their counsel in connection with such registrations.
 
5.             Indemnification and Contribution.
 
(a)           Indemnification by the Company.  The Company agrees to indemnify,
to the full extent permitted by law, each Holder, its officers, directors and
agents and each Person who controls such Holder (within the meaning of the 1933
Act) against all losses, claims, damages, liabilities and expenses caused by any
untrue or alleged untrue statement of material fact contained in any
registration statement, prospectus or preliminary prospectus or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statement therein (in case of a prospectus or
preliminary prospectus, in the light of the circumstances under which they were
made) not misleading. The Company will also indemnify any underwriters of the
Registrable Stock, their officers and directors and each Person who controls
such underwriters (within the meaning of the 1933 Act) to the same extent as
provided above with respect to the indemnification of the selling Holders.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Indemnification by Holders. In connection with any registration
statement in which a Holder is participating, each such Holder will furnish to
the Company in writing such information with respect to such Holder as the
Company reasonably requests for use in connection with any such registration
statement or prospectus and agrees to indemnify, to the extent permitted by law,
the Company, its directors and officers and each Person who controls the Company
(within the meaning of the 1933 Act) against any losses, claims, damages,
liabilities and expenses resulting from any untrue or alleged untrue statement
of material fact or any omission or alleged omission of a material fact required
to be stated in the registration statement, prospectus or preliminary prospectus
or any amendment thereof or supplement thereto or necessary to make the
statements therein (in the case of a prospectus or preliminary prospectus, in
the light of the circumstances under which they were made) not misleading, to
the extent, but only to the extent, that such untrue statement or omission is
contained in any information with respect to such Holder so furnished in writing
by such Holder. Notwithstanding the foregoing, the liability of each such Holder
under this Section 5(b) shall be limited to an amount equal to the initial
public offering price of the Registrable Stock sold by such Holder, unless such
liability arises out of or is based on willful misconduct of such Holder.
 
(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder agrees to give prompt written notice to the
indemnifying party after the receipt by such Person of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which such Person will claim indemnification or contribution
pursuant to this Agreement and, unless in the reasonable judgment of such
indemnified party, a conflict of interest may exist between such indemnified
party and the indemnifying party with respect to such claim, permit the
indemnifying party to assume the defense of such claims with counsel reasonably
satisfactory to such indemnified party.  Whether or not such defense is assumed
by the indemnifying party, the indemnifying party will not be subject to any
liability for any settlement made without its consent (but such consent will not
be unreasonably withheld). Failure by such Person to provide said notice to the
indemnifying party shall itself not create liability except to the extent of any
injury caused thereby. No indemnifying party will consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. If the
indemnifying party is not entitled to, or elects not to, assume the defense of a
claim, it will not be obligated to pay the fees and expenses of more than one
(1) counsel with respect to such claim, unless in the reasonable judgment of any
indemnified party a conflict of interest may exist between such indemnified
party and any other such indemnified parties with respect to such claim, in
which event the indemnifying party shall be obligated to pay the fees and
expenses of such additional counsel or counsels.
 
(d)           Contribution.  If for any reason the indemnity provided for in
this Section 5 is unavailable to, or is insufficient to hold harmless, an
indemnified party, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such losses, claims,
damages, liabilities or expenses (i) in such proportion as is appropriate to
reflect the relative benefits received by the indemnifying party on the one hand
and the indemnified party on the other, or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, or provides a lesser sum to
the indemnified party than the amount hereinafter calculated, in such proportion
as is appropriate to reflect not only the relative benefits received by the
indemnifying party on the one hand and the indemnified party on the other but
also the relative fault of the indemnifying party and the indemnified party as
well as any other relevant equitable considerations.  The relative fault of such
indemnifying party and indemnified parties shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or indemnified parties; and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in this Section 5, any legal or
other fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding.
 
 
4

--------------------------------------------------------------------------------

 
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
If indemnification is available under this Section 5, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in Sections
5(a) and 5(b) without regard to the relative fault of said indemnifying party or
indemnified party or any other equitable consideration provided for in this
Section 5.
 
6.           Participation in Underwritten Registrations.  No Holder may
participate in any underwritten registration hereunder unless such Holder (a)
agrees to sell such Holder’s securities on the basis provided in any
underwriting arrangements approved by the Holders entitled hereunder to approve
such arrangements, and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.
 
7.           Rule 144.  The Company covenants that it will file the reports
required to be filed by it under the 1933 Act and the Securities Exchange Act of
1934, as amended, and the rules and regulations adopted by the Commission
thereunder; and it will take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell Registrable Stock without registration under the 1933 Act within the
limitation of the exemptions provided by (a) Rule 144 under the 1933 Act, as
such Rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the Commission. Upon the request of any Holder,
the Company will deliver to such Holder a written statement as to whether it has
complied with such requirements.
 
8.           Transfer of Registration Rights.  The registration rights of any
Holder under this Agreement with respect to any Registrable Stock may be
transferred to any transferee of such Registrable Stock; provided that there
shall be no more than twenty (20) transferees; provided further  that such
transfer may otherwise be effected in accordance with applicable securities
laws; provided further, that the transferring Holder shall give the Company
written notice at or prior to the time of such transfer stating the name and
address of the transferee and identifying the securities with respect to which
the rights under this Agreement are being transferred; provided further, that
such transferee shall agree in writing, in form and substance satisfactory to
the Company, to be bound as a Holder by the provisions of this Agreement; and
provided further, that such assignment shall be effective only if immediately
following such transfer the further disposition of such securities by such
transferee is restricted under the 1933 Act. Except as set forth in this Section
8, no transfer of Registrable Stock shall cause such Registrable Stock to lose
such status.
 
9.           Exchange Listing.  Upon the expiration of the period in which the
Shareholders have agreed not to trade the Shares pursuant to that certain Lockup
Agreement, dated September 12, 2011, by and between the Company and the
Shareholders, the Company will use its commercially reasonable efforts to list
the Shares on the NYSE Amex Equities stock exchange (the “NYSE Amex Exchange”)
such that, upon (i) the expiration of the holding period set forth in Rule 144
of the 1933 Act applicable to the Shares or (ii) an effective resale
registration statement in compliance with the requirements of the 1933 Act, the
Shares may be traded on the NYSE Amex Exchange.
 
 
5

--------------------------------------------------------------------------------

 
 
10.           Mergers, Etc.  The Company shall not, directly or indirectly,
enter into any merger, consolidation or reorganization in which the Company
shall not be the surviving corporation unless the proposed surviving corporation
shall, prior to such merger, consolidation or reorganization, agree in writing
to assume the obligations of the Company under this Agreement, and for that
purpose references hereunder to “Registrable Stock” shall be deemed to be
references to the securities which the Holders would be entitled to receive in
exchange for Registrable Stock under any such merger, consolidation or
reorganization; provided, however, that the provisions of this Section 10 shall
not apply in the event of any merger, consolidation or reorganization in which
the Company is not the surviving corporation if each Holder is entitled to
receive in exchange for its Registrable Stock consideration consisting solely of
(i) cash, (ii) securities of the acquiring corporation which may be immediately
sold to the public without registration under the 1933 Act, or (iii) securities
of the acquiring corporation which the acquiring corporation has agreed to
register within ninety (90) days of completion of the transaction for resale to
the public pursuant to the 1933 Act.
 
11.           Miscellaneous.
 
  (a)           No Inconsistent Agreements.  The Company will not hereafter
enter into any agreement with respect to its securities which is inconsistent
with the rights granted to the Holders in this Agreement.
 
  (b)           Remedies.  Each Holder, in addition to being entitled to
exercise all rights granted by law, including recovery of damages, will be
entitled to specific performance of its rights under this Agreement. The Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of the provisions of this Agreement and
hereby agrees to waive (to the extent permitted by law) the defense in any
action for specific performance that a remedy of law would be adequate.
 
  (c)           Amendments and Waivers.  The provisions of this Agreement may
not be amended, modified or supplemented, and waivers or consents to departures
from the provisions hereof may not be given unless the Company has obtained the
written consent of the Holders of at least a majority of the Registrable Stock
affected by such amendment, modification, supplement, waiver or departure.
 
  (d)           Successors and Assigns.  Except as otherwise expressly provided
herein, the terms and conditions of this Agreement shall inure to the benefit of
and be binding upon the respective successors and assigns of the parties hereto.
Nothing in this Agreement, express or implied, is intended to confer upon any
Person other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 
  (e)           Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Texas applicable
to contracts made and to be performed wholly within that state, without regard
to the conflict of law rules thereof.
 
  (f)            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
  (g)           Headings.  The headings in this Agreement are used for
convenience of reference only and are not to be considered in construing or
interpreting this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
  (h)           Notices.  Any notice required or permitted under this Agreement
shall be given in writing and shall be delivered in person or by fax, email or
by overnight courier guaranteeing no later than second business day delivery,
directed to (i) the Company at the address set forth below its signature hereof
or (ii) a Holder at the address of the Administrator set forth below its
signature hereof. Any party may change its address for notice by giving ten (10)
days advance written notice to the other parties. Every notice or other
communication hereunder shall be deemed to have been duly given or served on the
date on which personally delivered, or on the date actually received, if sent by
telecopy or overnight courier service, with receipt acknowledged.
 
  (i)            Severability.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be in any way
impaired thereby, it being intended that all of the rights and privileges of the
Holders shall be enforceable to the fullest extent permitted by law.
 
  (j)            Entire Agreement.  This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings other than those set forth or referred to
herein. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.
 
  (k)           Enforceability.  This Agreement shall remain in full force and
effect notwithstanding any breach or purported breach of, or relating to, the
Merger Agreement.
 
  (l)            Recitals.  The recitals are hereby incorporated in the
Agreement as if fully set forth herein.
 
  (m)          Attorneys Fees.  If any action is necessary to enforce or
interpret the terms of this agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees and costs, in addition to any other relief to which
he is or may be entitled. This provision shall be construed as applicable to the
entire agreement.
 
[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written hereinabove.
 

 
DGSE COMPANIES, INC.,
 
a Nevada corporation
     
By:
     
Name:
Dr. L.S. Smith
   
Title:
Chairman & Chief Executive Officer
   
Address:
   
Fax:
   
Email:
     
SHAREHOLDERS
     
LANDMARK METALS, LLC,
a Texas limited liability company
     
By:
     
Name:
   
Title:
   
Address:
   
Fax:
   
Email:
     
JAMES J. VIERLING
             
James J. Vierling
   
Address:
   
Fax:
   
Email:
     
WESLEY A. MULL
             
Wesley A. Mull
   
Address:
   
Fax:
   
Email:

 
[Signature Page to Registration Rights Agreement (Merger Agreement)]
 
 
 

--------------------------------------------------------------------------------

 
 